Case 1:19-cv-00511-REB Document 1-2 Filed 12/30/19 Page 1 of 10




                     EXHIBIT 1
Case 1:19-cv-00511-REB Document 1-2 Filed 12/30/19 Page 2 of 10
Case 1:19-cv-00511-REB Document 1-2 Filed 12/30/19 Page 3 of 10
Case 1:19-cv-00511-REB Document 1-2 Filed 12/30/19 Page 4 of 10
Case 1:19-cv-00511-REB Document 1-2 Filed 12/30/19 Page 5 of 10
Case 1:19-cv-00511-REB Document 1-2 Filed 12/30/19 Page 6 of 10
Case 1:19-cv-00511-REB Document 1-2 Filed 12/30/19 Page 7 of 10
Case 1:19-cv-00511-REB Document 1-2 Filed 12/30/19 Page 8 of 10
Case 1:19-cv-00511-REB Document 1-2 Filed 12/30/19 Page 9 of 10
           Case 1:19-cv-00511-REB Document 1-2 Filed 12/30/19 Page 10 of 10




Reg. No. 5,891,321         Triple T Enterprises, Inc. (IDAHO CORPORATION)
                           408 East 41st Street
Registered Oct. 22, 2019   Boise, IDAHO 83714

                           CLASS 30: Barbecue sauce; Barbeque sauce
Int. Cl.: 30
                           FIRST USE 12-19-2013; IN COMMERCE 12-19-2013
Trademark
                           THE MARK CONSISTS OF STANDARD CHARACTERS WITHOUT CLAIM TO ANY
Principal Register         PARTICULAR FONT STYLE, SIZE OR COLOR

                           OWNER OF U.S. REG. NO. 3504730, 4066616, 4576502

                           SER. NO. 88-401,100, FILED 04-24-2019
